Name: 79/786/EEC: Commission Decision of 30 August 1979 authorizing the Kingdom of Denmark not to apply Community treatment to track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, falling within heading No ex 60.05 of the Common Customs Tariff (NIMEXE codes 60.05-16, 17, 19) (category 73), originating in Taiwan and in free circulation in the other Member States (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-14

 Avis juridique important|31979D078679/786/EEC: Commission Decision of 30 August 1979 authorizing the Kingdom of Denmark not to apply Community treatment to track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, falling within heading No ex 60.05 of the Common Customs Tariff (NIMEXE codes 60.05-16, 17, 19) (category 73), originating in Taiwan and in free circulation in the other Member States (Only the Danish text is authentic) Official Journal L 232 , 14/09/1979 P. 0019 - 0020****( 1 ) OJ NO L 40 , 15 . 2 . 1979 , P . 22 . ( 2 ) OJ NO L 357 , 31 . 12 . 1977 , P . 51 . ( 3 ) OJ NO L 39 , 9 . 2 . 1978 , P . 1 . ( 4 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 30 AUGUST 1979 AUTHORIZING THE KINGDOM OF DENMARK NOT TO APPLY COMMUNITY TREATMENT TO TRACK SUITS OF KNITTED OR CROCHETED FABRIC , NOT ELASTIC OR RUBBERIZED , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES , FALLING WITHIN HEADING NO EX 60.05 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.05-16 , 17 , 19 ) ( CATEGORY 73 ), ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 79/786/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 20 AUGUST 1979 BY THE DANISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO TRACK SUITS OF KNITTED OR CROCHETED FABRIC , NOT ELASTIC OR RUBBERIZED , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES , FALLING WITHIN HEADING NO EX 60.05 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.05-16 , 17 , 19 ) ( CATEGORY 73 ), ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS SUBJECT TO A COMMUNITY QUANTITATIVE QUOTA ALLOCATED AMONG THE MEMBER STATES BY COMMISSION REGULATION ( EEC ) NO 283/79 OF 14 FEBRUARY 1979 ( 1 ) ON THE BASIS OF COMMISSION REGULATION ( EEC ) NO 3020/77 OF 30 DECEMBER 1977 ( 2 ), CONFIRMED BY COUNCIL REGULATION ( EEC ) NO 255/78 OF 7 FEBRUARY 1978 ( 3 ); WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE QUOTAS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS , ALTHOUGH THE IMPORTS WHICH GAVE RISE TO THE APPLICATION SUBMITTED WOULD APPEAR TO BE AN ISOLATED OPERATION , THEY ARE NEVERTHELESS LIKELY , IN VIEW OF THE SUBSTANTIAL VOLUME OF THE IMPORTS , TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 4 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF DENMARK IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN TAIWAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 9 AUGUST 1979 AND ARE , ON THE DATE OF THIS DECISION , PENDING WITH THE DANISH AUTHORITIES : // // CCT HEADING NO // DESCRIPTION // // EX 60.05 ( NIMEXE CODES 60.05-16 , 17 , 19 ) ( CATEGORY 73 ) // TRACK SUITS OF KNITTED OR CROCHETED FABRIC , NOT ELASTIC OR RUBBERIZED , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 30 AUGUST 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT